                               UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ALABAMA
                                       WESTERN DIVISION
In the Matter of:                                    ) Case No: 14-71101-JHH13
        TARA ANTIONETTE ROSE CAMPBELL                )
        S.S. No: ###-##-8789                         )       In Proceeding under Chapter 13
In the Matter of:                                    )           of the Bankruptcy Code

                                   AMENDED DIRECTION FOR DEDUCTION

TO:       UNIVERSITY OF ALABAMA
          P.O. BOX 870128
          ATTN: PAYROLL DEPT
          TUSCALOOSA, AL 35487-

         the employer of the above Debtor,
          The Debtor herein, having filed a Petition under Chapter 13 of the Bankruptcy Code, thereby having
subjected all future earnings to the jurisdiction of the U.S. Bankruptcy Court until further order of the Court; and
having filed a written plan; and the Court having assumed exclusive jurisdiction over all the Debtor’s future
earnings, which are not subject to levy or garnishments, except continuing wage withholding orders for current child
support; and the Debtor herein having requested the issuance of the DIRECTIVE to implement the proposed plan in
this case as evidenced by the Debtor’s written consent below; or Confirmation having been had as proposed by law;
and Section 1325(b) of Title 11 of the United States code providing that, “After confirmation of a plan, the court
may order any entity from whom the debtor receives income to pay all or any part of such income to the trustee.”
         IT IS DIRECTED:
that the Employer be, and hereby is ordered to deduct from Debtor’s earnings, vacation pay or bonuses, for payment
into this Court, the sum of:
                                                $556 BI-WEEKLY,
beginning immediately, AND TO FORWARD SAID DEDUCTION AT LEAST ONCE EACH MONTH to:
                               C. David Cottingham, Standing Chapter 13 Trustee
                                              P.O. Drawer 020588
                                             Tuscaloosa, AL 35402
The above Employer is hereby informed that it is prohibited from imposing any type of penalty or the taking of any
type or form of disciplinary action against the employee-debtor because of the issuance and effort of this Direction,
said Direction having been issued to implement the Debtor’s voluntary Chapter 13 plan as authorized by the Federal
Bankruptcy Code. Any such disciplinary action is prohibited by Section 525 of Title 11 of the United States Code.
Consented to by:

                                                          /s/ C. David Cottingham
Debtor                                                C. David Cottingham
                                                      Standing Chapter 13 Trustee

                     IF ANY INFORMATION IS DESIRED REGARDING THIS ORDER,
                   PLEASE CALL THE TRUSTEE’S OFFICE – TELEPHONE (205) 758-8595
                                    FACSIMILE (205) 758-0149

PLEASE NOTIFY THE TRUSTEE’S OFFICE IF AND WHEN THE DEBTOR LEAVES YOUR EMPLOYMENT

cc:      Debtor
         Employer
         Attorney: THE LAW FIRM OF ERIC WILSON, LLC
         Clerk, U.S. Bankruptcy Court

Mailed: January 9, 2019 (hollyb)                                                 DATE: January 9, 2019




Case 14-71101-JHH13               Doc 121 Filed 01/09/19 Entered 01/09/19 15:08:13                            Desc
                                    Main Document     Page 1 of 1
